In an action in which a judgment of separation had been entered in favor of defendant, the plaintiff husband appeals from an order of the Supreme Court, Bongs County, dated December 6, 1974, which denied his motion to inter alia (1) vacate the said judgment, (2) restore the action to the Trial Calendar and (3) relieve him of an order of sequestration. Order reversed, with $20 costs and disbursements to defendant against plaintiff, and motion remitted to Special Term for a hearing in accordance herewith, all upon condition that plaintiff, within 10 days after the service upon him or his attorneys of a copy of the order to be entered hereon, with notice of entry thereof, pay $100 costs to defendant. We believe a hearing is required before plaintiff’s motion can properly be decided. However, we note our displeasure with the totally inadequate appendix submitted by plaintiff’s attorney on behalf of his client. All of the orders sought to be vacated shall remain in full force and effect until the hearing is completed and decided. Rabin, Acting P; J., Hopkins, Christ, Munder and Shapiro, JJ., concur.